Citation Nr: 0501179	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  02-07 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of healed fracture, subcondylar region of 
left mandible, with temporomandibular joint (TMJ) dysfunction 
and deterioration of left mandibular condyle, currently 
evaluated as 50 percent disabling.


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).   


Procedural history

The veteran served on active duty from February 1976 to 
February 1979.
Service connection for a fracture of the left mandible was 
granted in a March 1979 Department of Veterans Affairs (VA) 
rating decision.  A noncompensable disability rating was 
assigned.

In October 2000, the RO received the veteran's claim of 
entitlement to an increased rating for his service-connected 
residuals of a fracture of the left mandible.  The August 
2001 rating decision granted the veteran an increased rating 
for his service-connected jaw condition, now characterized as 
residuals of healed fracture, subcondylar region of left 
mandible, with TMJ dysfunction and deterioration of left 
mandibular condyle, from noncompensably disabling to 30 
percent.  The veteran disagreed with the August 2001 rating 
decision and initiated this appeal.  The appeal was perfected 
by the timely submission of the veteran's substantive appeal 
(VA Form 9) in April 2002.

This matter was previously before the Board in September 
2003.  At that time, the appeal was remanded for additional 
development, to include the provision of a VA examination.  
In a September 2004 rating decision, based on the 
additionally submitted evidence a 50 percent disability, 
rating was assigned.  The veteran has not expressed 
satisfaction with that outcome.  As the maximum benefit 
allowable has not been granted, the matter remains on appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993)


FINDING OF FACT

The veteran's residuals of healed fracture, subcondylar 
region of left mandible, with TMJ dysfunction and 
deterioration of left mandibular condyle manifests as inter-
incisal range of motion limited to 40 millimeters with 
bilateral TMJ pain, subjective reports of chronic pain at all 
positions and significant loss of 50 percent of the mass of 
the left mandibular condyle, but without a showing of 
complete loss of the mandible.  

CONCLUSION OF LAW

The criteria for an evaluation in excess of the currently 
assigned 50 percent disability has not been met.  38 U.S.C.A. 
§ 1155 (2002); 38 C.F.R. § 4.150, Diagnostic Code 9902 
(2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an increased disability rating for service-
connected residuals of a left mandible fracture, which is  
currently evaluated at 50 percent disabling under 38 C.F.R. 
§ 4.150, Diagnostic Code 9902 (2004).  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issue.  

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that although the 
veteran submitted this claim in October 2000 prior to the 
enactment of the VCAA, the veteran was notified by the April 
2002 SOC and September 2004 SSOC of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claims.  

More significantly, a letter was sent to the veteran in March 
2001 which was specifically intended to address the 
requirements of the VCAA.  A follow-up letter was sent in 
April 2004, pursuant to the Board's remand.  See the Board's 
September 25, 2003 Remand, page 3.  Both letters from the RO 
explained in detail the evidence needed to substantiate a 
claim for an increased rating of service connected residuals 
of the veteran's mandible fracture.  

Crucially, the March 2001 letter specifically notified the 
veteran that the evidence must show that the service-
connected disability "has increased in severity beyond the 
evaluation(s) currently assigned" for his claim to be 
successful.  The letter provided the veteran with notice that 
treatment records from the VAMC in Orlando had been 
requested.  Thus, this letter not only notified the veteran 
of the evidence already of record, but also notified him 
specifically of the additional evidence that was needed in 
his case and what evidence was already of record.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the March 
2001 VCAA letter, the veteran was informed that VA "would 
make reasonable efforts to ...get the evidence necessary to 
support your claim"  VA advised that it would request "such 
things as medical records, employment records or records from 
other Federal agencies" which the veteran describe as being 
relevant to the claim.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The April 2004 letter asked the veteran to describe any 
additional information he wanted VA to obtain.  Further the 
letter advised the veteran that if he was being scheduled for 
a VA examination and was responsible for reporting to that 
examination unless prevented from doing so by "good cause" 
reason.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The April 2004 letter included notice 
that the veteran should inform VA "any additional 
information or evidence" that would support his claim.  The 
Board believes that this request substantially complies with 
the requirements of 38 C.F.R. § 3.159 (b) in that it informed 
the veteran that she could submit or identify evidence other 
than what was specifically requested by the RO.

The Board finds that these documents properly notified the 
veteran of the information, and medical or lay evidence, not 
previously provided to VA that was necessary to substantiate 
the claim, and they properly indicated which portion of that 
information and evidence was to be provided by the veteran 
and which portion VA would attempt to obtain on behalf of the 
veteran.  

The April 2004 letter expressly notified the veteran that he 
had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  The 
Board additionally notes that the fact that the veteran's 
claim was next adjudicated by the Agency of Original 
Jurisdiction in September 2004, prior to the expiration of 
the one-year period following the April 2004 VCAA letter, 
does not render the RO's notice invalid or inadequate.  The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 107, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. §  ____), made effective from November 9, 2000, 
specifically addresses this issue and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit the VA from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.  In this case, the letter sent to the veteran 
expressly notified him that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the RO obtained the veteran's service medical 
records, VA treatment records and private dental records.  
There are of record two recent examinations, which will be 
discussed in the analysis section below.  The Board's 
September 2003 remand was designed specifically to provided 
additional medical information.  The Board's remand 
instructions have been complied with.  

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran, who has 
chosen to proceed without representation, has been accorded 
ample opportunity to present evidence and argument in support 
of his appeal.  The veteran was informed of his right to a 
hearing.  In his April 2002 substantive appeal (VA Form 9) he 
indicated that he did not want a hearing.  See 38 C.F.R. 
§ 3.103 (2004).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits.

Pertinent law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (2004). 

A request for an increased rating must be viewed in light of 
the entire relevant 
medical history. See 38 C.F.R. § 4.1 (2004); Peyton v. 
Derwinski, 1 Vet. App. 282, 287 (1991).  However, the Court 
has held that, where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Specific schedular criteria will be discussed in the analysis 
below.

Rating musculoskeletal disabilities

Although the veteran's residuals of a left mandible fracture 
are nominally a dental disability, see 38 C.F.R. § 4.150 
(2004), by its nature it amounts to a musculoskeletal 
disability of a joint (the jaw), rather than of the teeth or 
gums.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004). See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40 
(2004).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2004).

Analysis

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

It is also clearly documented that the veteran suffered a 
mandible fracture during service.  Both the December 2000 and 
July 2004 examiners noted that as a result of the in-service 
trauma the veteran had lost "about 1/2" of his left condyle.  
He is currently evaluated under Diagnostic Code 9902 
[mandible, loss of approximately one half], due to the 
demonstrable bone loss.  Additionally, Diagnostic Code 9902 
includes criteria for the evaluation of joint involvement, 
another of the veteran's symptoms.  The veteran has not 
disagreed with the use of this diagnostic code or suggested 
that another is more appropriate.  

The Board has considered whether or not another Diagnostic 
Code might be more appropriate.  Specifically, because the 
veteran carries a diagnosis of TMJ the Board has considered 
rating the veteran under Diagnostic Code 9905 [limited motion 
of temporomandibular articulation].  However, that Diagnostic 
Code rates by loss of range of motion only and does not 
encompass the difficulties experienced by the veteran due to 
significant bone loss.  Diagnostic Code 9905 thus does not 
best describe the veteran's symptomatology.  Moreover, the 
maximum rating available under Diagnostic Code 9905 is 40 
percent, which is less than the veteran's currently assigned 
50 percent evaluation.  Application of Diagnostic Code 9905 
is therefore not to the veteran's advantage.

The Board has also considered Diagnostic Code 9901, complete 
loss of mandible, because this is the only Diagnostic Code 
for mandible disabilities which allows for a rating higher 
than the currently assigned 50 percent.  However, in order to 
meet the criteria for the assignment of Diagnostic Code 9901, 
there must be a showing of a complete loss of the mandible 
between the angles.  Such is not the case here; the medical 
evidence does not indicate a complete loss of the mandible.  
Therefore, Diagnostic Code 9901 cannot be applied.  

In summary, for the reasons stated above, the Board can 
identify no more appropriate diagnostic code than 9902 
[mandible, loss of approximately one-half]. Accordingly, the 
Board finds that Diagnostic Code 9902 is the most appropriate 
code available, and the Board will proceed to apply it in 
this case.

Specific schedular criteria

Diagnostic Code 9902 provides for the following levels of 
disability:  

Mandible, loss of approximately one-half:  

50%  involving temporomandibular articulation 

30 %  not involving temporomandibular articulation

See 38 C.F.R. § 4.150, Diagnostic Code 9902(2004).

Both the December 2000 and the July 2004 VA examinations 
indicate that the veteran has lost approximately 50 percent 
of the condyle of the left mandible and has also been 
diagnosed with TMJ dysfunction, that is to say his mandibular 
bone loss involves temporomandibular articulation.  A 50 
percent disability rating has been assigned.  Given that the 
medical evidence shows bone loss as well as involvement of 
temporomandibular articulation, a 50 percent disability 
rating is warranted.  This is the highest schedular rating 
available under Diagnostic Code 9902.  As explained in 
greater detail above, the Board has determined that there is 
no more appropriate Diagnostic Code for the veteran's 
service-connected residuals of a left mandible fracture.  

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2003); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994). However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2003); Fanning v. Brown, 4 Vet. App. 225 
(1993). 

In this case, the medical evidence of record indicates that 
the veteran's bone loss and joint involvement are symptoms of 
a single disability, residuals of his service-connected left 
mandible fracture.  Both the bone loss and the loss of 
temporalmandibular articulation are encompassed in the 
criteria found in Diagnostic Code 9902.  Accordingly, based 
on the schedular criteria, the Board finds that a 50 percent 
disability rating is warranted.

De Luca considerations

Because the veteran's disability involves restricted 
articulation of a joint, the Board must also address the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2004).  
See DeLuca, supra. 

The 50 percent level is the maximum disability rating 
available under Diagnostic Code 9902.  If a claimant is 
already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. § 4.40 and 
4.45 are applicable.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Additional comment

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected left 
mandible disability results in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2004) [extraschedular 
rating criteria].  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address the veteran's entitlement to an 
extraschedular rating.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In the event the veteran believes that an 
exceptional or unusual disability picture is present which 
warrants consideration of an extraschedular rating by 
appropriate VA officials, he may raise this with the RO.


ORDER

Entitlement to an evaluation in excess of the currently 
assigned 50 percent for service-connected residuals of a 
healed fracture, subcondylar region of left mandible, with 
temporomandibular joint dysfunction and deterioration of left 
mandibular condyle is denied.  




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


